In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-20-00012-CV


                             IN THE INTEREST OF P.E.R., A CHILD

                             On Appeal from the 237th District Court
                                     Lubbock County, Texas
                  Trial Court No. 2014-510,469, Honorable Les Hatch, Presiding

                                            April 24, 2020

                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS1, JJ.


      Appellant, Maia Chpak, appeals from the trial court’s Order in Suit to Modify

Parent-Child Relationship. Now pending before the Court is Chpak’s motion seeking

voluntary dismissal of her appeal.            The Court finds the motion complies with the

requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will

not prevent any party from seeking relief to which it would otherwise be entitled. As no

decision of the Court has been delivered to date, we grant the motion. The appeal is

dismissed. Because the motion does not address costs, costs will be taxed against




      1   Justice Lawrence M. Doss, not participating.
Chpak. TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   Per Curiam




                                         2